DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Mr. Robert J. Mauri per email communication on 4/8/2022 following a telephone interview on 4/7/2022.
The application has been amended as follows (on top of the claims submitted by the Applicant on 11/15/2021):

Amendments to claims:

1.	(Currently Amended) A method comprising: 
determining a first estimate of a path time for sending a packet data unit via a first path from a first base station to a user equipment;
determining, based at least partially upon a communication received from the second base station, a second estimate of a path time for sending the packet data unit via a second path from the first base station via the second base station to the user equipment, wherein the second estimate is based in part on other packet data units considered to be in transit  and not yet acknowledged by the second base station;
based at least partially upon the determined first and second estimates, selecting for at least one transmission by the first base station either the first path or the second path based on whichever path is determined to be fastest; and 
transmitting, for the at least one transmission and based on the selecting, the packet data unit by the first base station either via the first path toward the user equipment or via the second path toward the second base station for the second base station to transmit the packet data unit to the user equipment.
5.	(Currently Amended) The method according to claim 1, wherein each estimate of a path time for sending the packet data unit via the corresponding one of the first or second paths is determined as a ratio based on a number of packet data units in the first base station that are considered to be in transit for the corresponding first or second path and throughput of the in-transit packet data units for the corresponding first or second path.

6.	(Currently Amended) The method according to claim 1, wherein each estimate of a path time for sending the packet data unit via the corresponding one of the first or second paths is dependent on a ratio between a total size and a throughput, wherein the total size is of both a size of a number of packet data units in the first base station that are considered to be in transit for the corresponding first or second path and a size of the packet data unit to be sent to the user equipment via the corresponding one of the first or second paths, and wherein the throughput is throughput of the in-transit packet data units for the corresponding first or second path.

12.	(Currently Amended) An apparatus comprising: 
at least one processor; and 
at least one non-transitory memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to: 
determine a first estimate of a path time for sending a packet data unit via a first path from a first base station to a user equipment; 
determine, based at least partially upon a communication received from a second base station,  a second estimate of a path time for sending the packet data unit via a second path from the first base station via the second base station to the user equipment, wherein the second estimate is based in part on other packet data units considered to be in  transit between the first and second base stations and not yet acknowledged by the second base station; 
based at least partially upon the determined first and second estimates, select for at least one transmission by the first base station either the first path or the second path based on whichever path is determined to be fastest; and
transmitting, for the at least one transmission and based on the selecting, the packet data unit by the first base station either toward the user equipment or toward the second base station for the second base station to transmit the packet data unit to the user equipment.
13.	(Currently Amended) A non-transitory program storage device readable by a machine, tangibly embodying a program of instructions executable by the machine for performing operations, the operations comprising: 
determining a first estimate of a path time for sending a packet data unit via a first path from a first base station to a user equipment; 
determining, based at least partially upon a communication received from a second base station, a second estimate of a path time for sending the packet data unit via a second path from the first base station via the second base station to the user equipment, wherein the second estimate is based in part on other packet data units considered to be in  transit between the first and second base stations and not yet acknowledged by the second base station;
based at least partially upon the determined first and second estimates, selecting for at least one transmission by the first base station either the first path or the second path based on whichever path is determined to be fastest; and 
transmitting, for the at least one transmission and based on the selecting, the packet data unit by the first base station either toward the user equipment or toward the second base station for the second base station to transmit the packet data unit to the user equipment.

27.	(Currently Amended) The apparatus according to claim 12, wherein each estimate of a path time for sending the packet data unit via the corresponding one of the first or second paths is determined as a ratio based on a number of packet data units in the first base station that are considered to be in  transit for the corresponding first or second path and throughput of the in-transit packet data units for the corresponding first or second path.

28.	(Currently Amended) The apparatus according to claim 12, wherein each estimate of a path time for sending the packet data unit via the corresponding one of the first or second paths is dependent on a ratio between a total size and a throughput, wherein the total size is of both a size of a number of packet data units in the first base station that are considered to be in  transit for the corresponding first or second path and a size of the packet data unit to be sent to the user equipment via the corresponding one of the first or second paths, and wherein the throughput is throughput of the in-transit packet data units for the corresponding first or second path.

35.	(Currently Amended) The method of claim 1, wherein the first estimate is based in part on other packet data units considered to be in  transit between the first base station and the user equipment.  

36.	(Currently Amended) The method of claim 35, wherein:
the other packet data units that are considered to be in  transit between the first base station are first packet data units; 
the first packet data units are considered to be in  transit between the first base station and the user equipment based at least on information indicating a decision has been made to send the first packet data units to the user equipment from the first base station but where waiting is being performed for information that the first packet data units have actually been sent to the user equipment;
the other packet data units that are considered to be in  transit between the first and second base stations are second data packet data units; and
the second packet data units are considered to be in transit between the first and second base stations based at least on information indicating that the second packet data units have been routed to a second base station but have not yet been acknowledged by the second base station.

Allowable Subject Matter
Claims 1-2, 4-7, 9-13, 24, 26-31 and 35-36 are allowed. The following is an Examiner’s statement of reasons for allowance:  
Regarding claim 1, this claim contains the following underlined features which, when combined with other features of the claim, conventional techniques in the art of record failed to anticipate or render obvious at the time of instant invention was made:
…..

determining, based at least partially upon a communication received from the second base station, a second estimate of a path time for sending the packet data unit via a second path from the first base station via the second base station to the user equipment, wherein the second estimate is based in part on other packet data units considered to be in transit between the first and second base stations and not yet acknowledged by the second base station;
…..

Regarding claims 2, 4-7, 9-11, 31 and 35-36, these claims depends on claim 1 and thus are allowed for the same reason stated above for claim 1.
Regarding claim 12, this claim contains the following underlined features which, when combined with other features of the claim, conventional techniques in the art of record failed to anticipate or render obvious at the time of instant invention was made:
…..

determine, based at least partially upon a communication received from a second base station,  a second estimate of a path time for sending the packet data unit via a second path from the first base station via the second base station to the user equipment, 
wherein the second estimate is based in part on other packet data units considered to be in transit between the first and second base stations and not yet acknowledged by the second base station; 
…..

Regarding claims 24 and 26-30, these claims depend on claim 12 and thus are allowed for the same reason stated above for claim 12.
Regarding claim 13, this claim contains the following underlined features which, when combined with other features of the claim, conventional techniques in the art of record failed to anticipate or render obvious at the time of instant invention was made:
…..

determining, based at least partially upon a communication received from a second base station, a second estimate of a path time for sending the packet data unit via a second path from the first base station via the second base station to the user equipment, wherein the second estimate is based in part on other packet data units considered to be in transit between the first and second base stations and not yet acknowledged by the second base station;
…..

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMITRA GANGULY whose telephone number is (571)272-0813. The examiner can normally be reached 10 a.m to 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571 272 3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUMITRA GANGULY/Examiner, Art Unit 2411               

/JUNG H PARK/Primary Examiner, Art Unit 2411